(06, Dodco- iUD -Pit




                              5"7772IA

                       205V
                                     O>

                               '"■


                                     la




                                     I- -1




,-r   • •


            v • ■";■' y, "\ ." ;
         x,
, Post




              3
CO
            SUSAN                .
         WIULLINAX               ;
    Notary Public. State of Texas 8
       My Commission expires      ,
             11.20 2013          e


Notary Without Bond
                 fMi'V




              MA3U2
            XAMIJJUM

        o    sroso-r.rr


            bnoS luorttiW

i \ ■
               OALLAS TX 750
               16 X")F<i 2O15 FM j. 1



     7522 </




        V—



tp      X                           7822)5"
           -.    D




c *: *: z. o


•A
     L o:- "~ «^
 .    ^ !.: :3   4*
■- .Z O ~i "* »




                      i   '